Citation Nr: 0635384	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  02-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran retired from active military service in March 
1972 after over 19 years of service, including combat service 
in the Republic of Vietnam.  The veteran is deceased, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem North Carolina that denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  The appellant perfected an appeal of this 
determination to the Board.

This matter was before the Board in January 2004 and was then 
remanded for further development.


FINDINGS OF FACT

1.  The cause of the veteran's death was idiopathic pulmonary 
fibrosis, which is a non-cancer respiratory disorder.

2.  There is no competent medical evidence linking the 
veteran's idiopathic pulmonary fibrosis to in-service 
herbicide exposure, or otherwise linking the cause of his 
death to his service in any way.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006); 68 Fed. Reg. 27630-
27641 (May 20, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
April 2002 letter from the AOJ to the appellant, which 
informed her of what evidence was required to substantiate 
her claim and of her and the VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
any relevant evidence and/or information in her possession to 
the AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the appellant on these two 
elements, the Board finds no prejudice to the appellant in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private medical records, VA medical treatment 
records, the veteran's death certificate and autopsy report, 
and written statements by the appellant and her 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the appellant.

Cause of Death

The appellant argues that the veteran's death was due to his 
service.  Specifically, the appellant claims that the 
veteran's death was due to disease caused by the veteran's 
in-service exposure to the herbicide Agent Orange.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to have been due to a service-connected disability 
when the evidence establishes that a disability resulting 
from injury or disease incurred in or aggravated by service 
was either the principal or contributory cause of death.  
38 C.F.R. §§ 3.312(a), 3.303.  A disability is considered to 
be the principal (primary) cause of death when it, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A disability is considered 
to be a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are not held to have contributed to death when such 
death is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted when a veteran who 
served in the Republic of Vietnam between January 1962 and 
May 1975 develops certain specified conditions within a 
particular time period after leaving the Republic of Vietnam.  
Under such circumstances, that particular disease is presumed 
to have been incurred in service unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309(e).  The Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for respiratory 
disorders other than certain respiratory cancers.  See 68 
Fed. Reg. 27630-27641 (May 20, 2003).

Notwithstanding the foregoing provisions, the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption 
is not the sole method by which an applicant may show 
causation, and thereby establish service connection.

In the instant case, the veteran's death certificate 
indicates that he died on September [redacted], 2001 from end stage 
idiopathic pulmonary fibrosis.  An autopsy was performed on 
September [redacted], 2001.  The Board thus finds that the cause of 
the veteran's death was idiopathic pulmonary fibrosis.

Idiopathic pulmonary fibrosis is a respiratory disorder that 
is not cancer.  Therefore, under 38 C.F.R. §§ 3.307, 
3.309(e), it is not a disorder presumed to be caused by 
exposure to herbicides used in Vietnam.

Furthermore, the Board concludes that a preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death.  First, the 
veteran's service medical records are negative for idiopathic 
pulmonary fibrosis, or any respiratory disorders.  On 
separation examination, the veteran's lungs and chest were 
noted to be normal.  Second, the earliest medical evidence of 
record is dated in August 1978, and the earliest diagnosis of 
pulmonary problems is dated in March 1998.  Third, on VA 
Agent Orange examination in May 2000, the veteran was 
diagnosed as having chronic lung disease, etiology 
undetermined at the time.  Finally, there is no etiology 
opinion or any other competent medical evidence linking the 
veteran's idiopathic pulmonary fibrosis to in-service 
herbicide exposure, or otherwise linking the cause of his 
death to his service in any way.

In light of the above, service connection for the cause of 
the veteran's death in this case is not warranted.

Although the appellant may believe that the veteran's death 
was the result of his service, she is not competent to 
provide opinions that require medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


